DETAILED ACTION
This Non-Final Office Action is in response to preliminary amendments filed 1/24/2022.
Claims 1-8 have been canceled.
Claims 9-20 are new claims.
Claims 9-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/7/2022 and 12/27/2021 have been considered by the examiner.
Double Patenting
Claims 9-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10 of U.S. Patent No. 10,054,942 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 10 of U.S. Patent No. 10,054,942 B2 encompass the embodiments of claims 9-20 of the present application, which are disclosed in the specification of U.S. Patent No. 10,054,942 B2. Further, the embodiments disclosed by claims 1-4 and 10 of U.S. Patent No. 10,054,942 B2 anticipate claims 9-20 of the present application.
Claims 9-20 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, and 9 of U.S. Patent No. 10,698,495 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 8, and 9 of U.S. Patent No. 10,698,495 B2 encompass the embodiments of claims 9-20 of the present application, which are disclosed in the specification of U.S. Patent No. 10,698,495 B2. Further, the embodiments disclosed by claims 1, 5, 8, and 9 of U.S. Patent No. 10,698,495 B2 anticipate claims 9-20 of the present application.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The closest prior art of record, Nitz et al. (US 2012/0296542 A1), Bartels et al. (US 2015/0120124 A1), and Hackenberg et al. (US 2015/0094899 A1), taken alone or in combination, does not teach the claimed vehicle control device, non-transitory storage medium, and method of using an electronic control unit for controlling an autonomous driving control and a manual driving control of a vehicle, wherein the autonomous driving control is a driving mode which automatically controls the vehicle to travel along a travel plan generated by a navigation system, and wherein the manual driving control is the driving mode in which the vehicle travels based primarily on a driving operation by the driver and secondarily on a driving operation assist control that assists the driving operation by the driver, the method comprising: 
starting execution of the autonomous driving control; 
during execution of the autonomous driving control, detecting whether an override operation by the driver has occurred for switching from the autonomous driving control to the manual driving control; 
based upon the detection that the override operation has occurred within a predetermined time period since the autonomous driving control automatically started, switching the driving mode from the autonomous driving control to the manual driving control if the override operation is equal to or more than a first predetermined threshold; and 
based upon a detection that the override operation has occurred after the predetermined time period since the autonomous driving control automatically started, switching the driving mode from the autonomous driving control to the manual driving control if the override operation is equal to or more than a second predetermined threshold, wherein the second predetermined threshold is greater than the first predetermined threshold.
Specifically, as indicated in parent applications 15/930,970 and 16/018,271, prior art does not disclose switching autonomous driving control to manual driving when determining that an amount of operation by the driver is equal to or greater than a first threshold within a predetermined time period since the autonomous driving control automatically started and equal to or greater than a second threshold greater than the first threshold after the predetermined time period since the autonomous driving control automatically started, in light of the overall claim. Nitz et al. discloses a similar system that raises a threshold used to switch from autonomous driving control to manual driving (see ¶0008-0009; ¶0011-0012; Figure 1); however, Nitz et al. discloses the threshold as being raised as soon as the autonomous driving control (i.e. automatic braking intervention) is automatically started (see ¶0018) and does not disclose switching autonomous driving control to manual driving when determining that an amount of operation by the driver is equal to or greater than a first threshold within a predetermined time period since the autonomous driving control automatically started and equal to or greater than a second threshold greater than the first threshold after the predetermined time period since the autonomous driving control automatically started, as claimed. 
Similarly, Bartels et al. teaches the known technique of raising a threshold used to switch from autonomous driving control to manual driving (see at least ¶0065), similar to the claimed invention; however, Bartels et al. teaches the threshold as being raised for a short time as soon as the autonomous driving control is automatically started and does not teach switching autonomous driving control to manual driving when determining that an amount of operation by the driver is equal to or greater than a first threshold within a predetermined time period since the autonomous driving control automatically started and equal to or greater than a second threshold greater than the first threshold after the predetermined time period since the autonomous driving control automatically started, as claimed. 
Hackenberg et al. discloses the known technique of raising threshold values used for switching from autonomous driving control to manual driving control after time elapses since the autonomous driving control is automatically started (see ¶0016-0018); however, the thresholds are not compared to an amount of operation by the driver, and the time elapsed is not “predetermined,” in that the threshold values of Hackenberg et al. are increased with increasing speed. 
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter is similar to the allowable subject matter indicated in parent applications 15/413,568 and 16/018,271.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661